      Case 1:18-cv-00002-JNP-DBP Document 77 Filed 01/13/20 Page 1 of 3




Jesse C. Trentadue (#4961)
Michael W. Homer (#1535)
Noah M. Hoagland (#11400)
Sarah Jenkins Dewey (#15640)
SUITTER AXLAND, PLLC
8 East Broadway, Suite 200
Salt Lake City, UT 84111
Telephone: (801) 532-7300
Facsimile: (801) 532-7355
jesse32@sautah.com
mhomer@sautah.com
nhoagland@sautah.com
sjenkins@sautah.com
Attorneys for Davis County Defendants

                         UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, CENTRAL DIVISION

 CYNTHIA STELLA, and the ESTATE OF
 HEATHER MILLER,
                                                   REQUEST TO SUBMIT FOR
        Plaintiffs,                                      DECISION

        vs.

 DAVIS COUNTY, SHERIFF TODD                         Civil No. 1:18-cv-00002-JNP
 RICHARDSON, MAVIN ANDERSON,
 JAMES ONDRICEK,                                         Judge Jill N. Parrish

                        Defendants.

       Defendants Davis County, Sheriff Todd Richardson, Marvin Anderson, and James

Ondricek (collectively “Davis County Defendants”), by and through counsel of record,

and pursuant to Rule 7(d) of the Federal Rules of Civil Procedure, hereby give notice that

the following Motion is now ready for decision. The following documents have been

filed with the Court:
      Case 1:18-cv-00002-JNP-DBP Document 77 Filed 01/13/20 Page 2 of 3




      1.     Davis County Defendants’ Motion to Amend Judgment, Docket number 61,

filed September 27, 2019;

      2.     Plaintiffs’ Opposition to Davis County’s Motion to Amend Judgment,

Docket number 63, filed October 2, 2019; and

      3.     Davis County, Utah’s Reply Memorandum in Support of Motion to Amend

Judgment, Docket number 65, filed October 16, 2019.

      This Motion is fully briefed and ready for decision by the Court. Oral argument is

not requested.

      DATED this 13th day of January, 2020.

                                               SUITTER AXLAND, PLLC

                                                /s/ jesse c. trentadue
                                               Jesse C. Trentadue
                                               Michael W. Homer
                                               Noah M. Hoagland
                                               Sarah Jenkins Dewey
                                               Attorneys for Defendants




                                           2
      Case 1:18-cv-00002-JNP-DBP Document 77 Filed 01/13/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 13th day of January, 2020, I electronically filed
the foregoing REQUEST TO SUBMIT FOR DECISION with the Clerk of the Court
using the CM/ECF system, which sent electronic notification to the following parties:

Daniel M. Baczynski, Esq.
12339 South 800 East, Suite 101
Draper, Utah 84020
Attorney for Plaintiffs

Tad D. Draper, Esq.
Law Offices of Tad D. Draper, P.C.
12339 South 800 East, Suite 101
Draper, Utah 84020
Attorney for Plaintiffs

                                                      /s/ jesse c. trentadue




                                          3
